Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-24 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/989,950, filed on 9/11/2019 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/7/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 and 17 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “and/or”; the term “and/or” is not proper in claim language and requested applicant to amend claims and replace the term as either “and” or the term “or” to clarify appropriate relationship between the terms of the claimed language; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
The independent apparatus claims 1, 17 and the corresponding independent system claim 11 recite, in part, a heating, ventilation, and/or air conditioning (HVAC) unit, comprising: an energy recovery wheel; a first exhaust fan configured to draw a first air flow across the energy recovery wheel and discharge the first air flow from the HVAC unit; a second exhaust fan configured to draw a second air flow across the energy recovery wheel and discharge the second air flow from the HVAC unit; and a controller configured to operate the first exhaust fan and the second exhaust fan in an economizer mode and configured to operate the first exhaust fan and suspend operation of the second exhaust fan in an energy recovery mode.
This system describe the concept of optimizing controls for building energy loads, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,

- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
The processor of claim 1 and the corresponding method of claim 11 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor or operation add only insignificant extrasolution activity (such as mere data gathering).  

Dependent claims 2-10, 12-16 and 18-24 refine the objective function of claim 1 and claim 11 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-24 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Fischer et al. (Pub. No. US 2016/0169544 A1).

As to claims 1, 11 and 17, Fischer teaches the invention including a heating, ventilation, and/or air conditioning (HVAC) unit and a control system for a heating, ventilation, and/or air conditioning (HVAC) unit, the control system including an automation controller having a tangible, non-transitory, computer-readable medium with computer-executable instructions that, when executed, are configured to cause a processor to cause output signals, comprising: an energy recovery wheel as various embodiments of this invention relate to ventilation and air conditioning units that include both a recovery wheel and an economizer, methods of controlling or configuring such a unit, and methods of reducing the energy consumption, increasing the effectiveness, or both, of an air conditioning unit (see, para 0002); a first exhaust fan configured to draw a first air flow across the energy recovery wheel and discharge the first air flow from the HVAC unit (see, abstract and para 0003-0004, 0010-0012, 0042-0044, 0072); a second exhaust fan configured to draw a second air flow across the energy recovery wheel and discharge the second air flow from the HVAC unit (see, para 0003-0004, 0010-0015, 0019, 0023, 0039-0044); and a controller configured to operate the first exhaust fan and the second exhaust fan in an economizer mode and configured to operate the first exhaust fan and suspend operation of the second exhaust fan in an energy recovery mode (see, abstract and para 0007-0009, 0059). 

As to claims 2-4, 12-14 and 18-20, Fischer teaches the HVAC unit and the control system wherein the controller includes a relay configured to interrupt a supply of power to the second exhaust fan in the energy recovery mode and an automation controller configured to provide an activation signal to the relay to operate the HVAC unit in the energy recovery mode 

As to claims 5-6, and 15 Fischer teaches the HVAC unit and the control system wherein the controller includes an automation controller configured to output a first signal to operate the first exhaust fan and to output a second signal to operate the second exhaust fan in the economizer mode, and the automation controller is configured to output the first signal to operate the first exhaust fan and suspend operation of the second exhaust fan in the energy recovery mode and wherein the first exhaust fan includes a first motor configured to rotate the first exhaust fan, and the second exhaust fan includes a second motor configured to rotate the second exhaust fan (see, para 0003-0005, 0010-0015, 0019, 0023, 0039-0044). 

As to claims 7, Fischer teaches the HVAC unit and the control system comprising an economizer configured to intake outdoor air and to direct the outdoor air across the energy recovery wheel (see, abstract and para 0002-0003, 0006-0007, 0009, 0015). 

As to claims 8-9 and 21, Fischer teaches the HVAC unit and the control system wherein the HVAC unit is configured to receive a return air flow from a conditioned space and, in the energy recovery mode, direct a first portion of the return air across the energy recovery wheel and direct a second portion of the return air toward a supply air outlet of the HVAC unit wherein the second portion is approximately 35% or 50% of the return air flow received by the HVAC unit (see, para 0003-0004, 0006, 0010-0012, 0042-0044, 0072).



As to claims 16 and 22, Fischer teaches the HVAC unit and the control system comprising a first sensor configured to detect a temperature of the outdoor air and a second sensor configured to detect a temperature of the return air, wherein the controller is configured to receive respective sensor feedback from the first sensor and the second sensor, the controller is configured to operate the HVAC unit in the energy recovery mode in response to receiving sensor feedback indicative of a temperature differential between the return air and the outdoor air exceeding a threshold value, and the controller is configured to operate the HVAC system in the full economizer mode in response to receiving sensor feedback indicative of the temperature differential between the return air and the outdoor air not exceeding the threshold value (see, para 0007-0009, 0019, 0023-0024, 0044-0047).

As to claim 23, Fischer teaches the HVAC unit and the control system wherein each exhaust fan of the plurality of exhaust fans is coupled to a respective exhaust fan motor, and the controller is configured to operate each respective exhaust fan motor independently of one another (see, para 0003-0005, 0010-0015, 0019, 0023, 0039-0044).

As to claim 24, Fischer teaches the HVAC unit and the control system comprising a recovery damper, wherein the HVAC unit is configured to receive the return air from a conditioned space and wherein, in the energy recovery mode, the recovery damper is open to enable a first portion of the return air to flow to a supply air plenum of the HVAC unit, and the controller is configured to operate a subset of the plurality of exhaust fans to discharge a second 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Fischer et al. (US 20170356661 A1) is related to air conditioning with recovery wheel, passive dehumidification wheel, cooling coil and secondary direct expansion circuit to control temperature and humidity in a space in a building.

Kaiser (US 20170138612 A1) is related to heat and energy recovery and regeneration assembly, system and method.

Bhosale et al. (US 20200088439 A1) is related to systems and methods for energy recovery of an HVAC system.

Ferrere et al. (US 20190257538 A1) is related to systems and methods for energy recovery of an HVAC system.


The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119